Citation Nr: 1303016	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  08-23 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased schedular rating greater than 10 percent for tinnitus.

2.  Entitlement to disability rating greater than 10 percent for tinnitus on an extraschedular basis.  

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) regional office (RO) in Atlanta, Georgia.  In October 2012, the Veteran and his wife testified at a hearing before the undersigned.  A transcript has been incorporated into the record.

The issues of entitlement to an extraschedular rating for tinnitus and entitlement to an initial compensable schedular rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

The Veteran is receiving the maximum schedular evaluation for tinnitus.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2012); Smith v. Nicholson, 451 F.3d. 1344, 1350 (Fed. Cir. 2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA), those provisions are not applicable to the claim for entitlement to an increased initial evaluation for tinnitus, because resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2012).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

In cases where the original rating assigned is appealed, consideration must be given to whether the claimant deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 
21 Vet. App. 505, 509-10 (2007).  'The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.'  Hart, 21 Vet. App. at 509.

On a claim for an original or an increased rating, the claimant is generally presumed to be seeking the maximum benefit allowed by law and regulation; thus, a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Bilateral and unilateral tinnitus are evaluated under Diagnostic Code 6260, which provides for a maximum 10 percent schedular evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2012).  No higher schedular evaluation is available.  Smith v. Nicholson, 451 F.3d. 1344, 1350 (Fed. Cir. 2006) (affirming VA's longstanding interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, regardless of whether the tinnitus was unilateral or bilateral).

The facts of this issue are not in dispute.  In an April 2006 rating decision, the RO granted service connection for tinnitus and evaluated the disability as 10 percent disabling.  The Veteran disagreed with the rating and perfected an appeal.  The Veteran's tinnitus has been rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, which provides that a maximum 10 percent evaluation is warranted for tinnitus.  If a veteran is at the maximum evaluation and no other criteria are applicable, there is no case in controversy.  In order for a claim to proceed, there must be a benefit.  In this case, the maximum rating allowed for tinnitus under the applicable diagnostic code is 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As such, a higher schedular rating cannot be granted.

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear or for an increased evaluation, the Veteran's appeal on this issue must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As is further delineated below, however, the issue of entitlement to an increased evaluation on an extraschedular basis must still be addressed on remand.  See 38 C.F.R. § 3.321(b)(1) (2012); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record); Thun v. Peake, 22 Vet. App. 111, 115 (2008) (noting that an exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability).

ORDER

An increased schedular evaluation for tinnitus is denied.


REMAND

Regarding the claims for an initial compensable rating for bilateral hearing loss and an increased extraschedular evaluation for tinnitus, the claims must be remanded for an examination.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened or the available evidence is too old or does not provide the appropriate information for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326(a) (2012).  See also Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Additionally, VA audiological examinations must address the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The most recent audiology examination was in March 2006, over six years ago.  Additionally, in his October 2012 testimony before the undersigned, the Veteran asserted that his daily life and activities are affected by his hearing loss and that he had recently received hearing aids from VA.  Based on the lapse of time since the last examination and the Veteran's assertions of worsened functional effects, the Board does not have adequate information to evaluate the current severity of the service-connected disabilities.  Accordingly, an updated examination in addition to current VA treatment records are required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the paper or virtual claims file all outstanding records of VA treatment from July 2005, pertaining to hearing loss, to include any audiograms administered and the numerical results.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  

2.  After undertaking the above development, the RO should provide the Veteran with updated Veterans Claims Assistance Act of 2000 (VCAA) notice in accordance with the United States Court of Appeals for Veterans Claims (Court) holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5103, 5103A (West 2002); and 38 C.F.R. § 3.159 (2012).

3.  The Veteran must be advised that it is his responsibility to report for the VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2012).  In the event he does not report for any ordered examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected bilateral hearing loss and tinnitus.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000 and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner, in addition to dictating objective test results, must fully describe the functional effects caused by hearing loss and tinnitus in the report.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  In particular, the AMC must determine whether referral is warranted for consideration of an extraschedular evaluation for service-connected tinnitus.  

If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


